                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

JAMES R. LEACH,

       Plaintiff,

v.                                                                Case No: 8:19-cv-330-T-36CPT

SARASOTA COUNTY, SARASOTA
SHERIFF’S OFFICE, THOMAS KNIGHT,
ANTHONY ALLPORT, KYLE
POINSETT, LORI BETH CLARK, KARLA
SMALL, KYLE COLLISON and MATT
TUGGLE,

       Defendants.
                                              /

                                            ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Christopher P. Tuite on May 1, 2019 (Doc. 8).                 In the Report and

Recommendation, Magistrate Judge Tuite recommends that the Court: 1) Deny Leach’s

Application (Doc. 2) without prejudice; 2) Dismiss Leach’s amended complaint (Doc. 7) with

prejudice with respect to his claims against the SCSO and otherwise without prejudice; 3) Grant

Leach permission to file within twenty (20) days of the Court’s Order: (a) a second amended

complaint, which conforms to the pleading requirements of the Federal Rules of Civil Procedure;

and (b) a renewed motion to proceed in forma pauperis; and 4) Direct that the failure to comply

with these requirements may result in a dismissal of this action without further notice. All parties

were furnished copies of the Report and Recommendation and were afforded the opportunity to

file objections pursuant to 28 U.S.C. § 636(b)(1). No such objections were filed.
       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)    The Report and Recommendation of the Magistrate Judge (Doc. 8) is adopted,

              confirmed, and approved in all respects and is made a part of this Order for all

              purposes, including appellate review.

       (2)    Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

              Costs (Doc. 2) is DENIED without prejudice.

       (3)    Plaintiff’s amended complaint (Doc. 7) is DISMISSED with prejudice with respect

              to his claims against the Sarasota County Sheriff’s Office. The remaining claims in

              the amended complaint are DISMISSED without prejudice.

       (4)    Plaintiff is granted leave to file within twenty (20) days of this Order a second

              amended complaint, which conforms to the pleading requirements of the Federal

              Rules of Civil Procedure and a renewed motion to proceed in forma pauperis.

              Failure to comply within the time provided may result in a dismissal of this

              action without further notice.

       DONE AND ORDERED at Tampa, Florida on May 21, 2019.




Copies to:
The Honorable Christopher P. Tuite
Counsel of Record




                                               2
